Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-16 are rejected under 35 U.S.C. 102(a1) as being anticipated by Iwamoto et al. (US 2014/0178738).

Regarding claim 14, Iwamoto et al. disclose a battery assembly (10 & W) comprising a battery pack (10) and a battery pack seat (21) for installing the battery pack, wherein the battery pack seat has a base for achieving an electric connection with the battery pack (paragraphs 23-24; Figures 4-10), where the battery assembly further comprises a sealing member (15) arranged between the battery pack (10) and the base (paragraphs 23-24 and 43; Figures 4-10), the base is provided with a first terminal (24), the battery pack is provided with a second terminal (14) matched with the first terminal and the sealing member surrounds the second terminal, wherein the second terminal achieves electrical connection with first terminal (paragraphs 23-24 and 39-43; Figures 4-10).

Regarding claim 15, Iwamoto et al. disclose that the first terminal (24) is provided on an upper surface of the base matched with the battery pack and the second terminal is provided on an under surface of the battery pack (Figures 5-10), and a mounting groove is provided on the under surface of the battery pack and the sealing member is mounted in the mounting groove (paragraph 43; Figures 10-11).

Regarding claim 16, Iwamoto et al. disclose that the depth of the mounting groove is less than the thickness of the sealing member (Figures 10-11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al. (US 2014/0178738), as applied to claim 14 above.

Regarding claim 17, Iwamoto et al. teach a battery assembly (10 & W) comprising a battery pack (10) and a battery pack seat (21) for installing the battery pack, wherein the battery pack seat has a base for achieving an electric connection with the battery pack (paragraphs 23-24; Figures 4-10), where the battery assembly further comprises a sealing member (15) arranged between the battery pack (10) and the base (paragraphs 23-24 and 43; Figures 4-10), the base is provided with a first terminal (24), the battery pack is provided with a second terminal (14) matched with the first terminal and the sealing member surrounds the second terminal, wherein the second terminal achieves electrical connection with first terminal (paragraphs 23-24 and 39-43; Figures 4-10), where the second terminal is arranged on an under surface of the battery pack (Figures 5-10), where the second terminal passes through the sealing member to achieve electric connection with the first terminal (paragraph 39; Figures 5-10), and a protrusion portion (25 & piece above 25) is arranged on the upper surface of the base, where the protrusion is arranged around the first terminal (24; Figures 5-10).  
Iwamoto et al. fail to teach that the area annularly surrounded by the protrusion portion is smaller than the sealing member.
While Iwamoto et al. fail to teach that the annularly surrounded by the protrusion portion is smaller than the sealing member, one of ordinary skill in the art would recognize that it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Also see MPEP 2144.  

Regarding claim 18, Iwamoto et al. teach the sealing member (15) is mounted on the under surface of the battery pack (10), and the protrusion portion (25 & piece above 25) is provided on the upper surface of the base (paragraphs 23-24 and 39-43; Figures 4-10), where the first terminal contains sockets (paragraph 39; Figures 6 and 10) and the protrusion portion is annulary provided around the sockets (paragraphs 23-24 and 39-43; Figures 4-10).

Regarding claim 19, Iwamoto et al. teach the sealing member (15) is mounted on the under surface of the battery pack (10), and the protrusion portion (25 & piece above 25) is provided on the upper surface of the base (paragraphs 23-24 and 39-43; Figures 4-10), where the first terminal contains sockets (paragraph 39; Figures 6 and 10) and the protrusion portion is annulary provided around the sockets (paragraphs 23-24 and 39-43; Figures 4-10), but fail to teach the sealing member mounted on the upper surface of the base or the protrusion portion provided on the under surface of the battery pack.
While Iwamoto et al. fail to teach the sealing member mounted on the upper surface of the base or the protrusion portion provided on the under surface of the battery pack, one of ordinary skill in the art would understand that the positions of the sealing member, connection pieces, and protrusions and recesses could we swapped and the battery and device would operate/function the same.  It has been held that if a claimed invention reads on the prior art except with regard to the position of a component of a device, the invention is unpatentable if switching the position of the component would have not modified the operation of the device (MPEP 2144.04). In this case, switching the positions of the positions of the sealing member, connection pieces, and protrusions and recesses would not modify the operation of the device, which is to generate power. 
Regarding claim 20, Iwamoto et al. teach the sealing member (15) is comprised of an elastic material (paragraph 43) where part of the protrusion portion (25 & piece above 25) has a tip end and is inserted into the sealing member when the battery pack is mounted to the batter pack seat (paragraphs 39-41; Figures 4-10).

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Breitenstein (WO 2016/065128) in view of Iwamoto et al. (US 2014/0178738).

Regarding claims 21, Breitenstein teaches an electrically started gasoline engine (100, paragraphs 2 and 24-27) comprising:
A body,
A cylinder (107) arranged in the body (paragraph 25),
A piston (109) reciprocating in the cylinder (paragraph 25),
A crankshaft (111) linked with the piston (paragraph 25),
A speed reducing unit / control system driving the crankshaft to rotate during starting (paragraph 24-26), 
A motor (116) driving the speed reducing unit (paragraph 26), and
A battery (110, paragraph 24),
But fails to teach a battery having a specified structure.
Iwamoto et al. teach a battery assembly (10 & W) comprising a battery pack (10) and a battery pack seat (21) for installing the battery pack, wherein the battery pack seat has a base for achieving an electric connection with the battery pack (paragraphs 23-24; Figures 4-10), where the battery assembly further comprises a sealing member (15) arranged between the battery pack (10) and the base (paragraphs 23-24 and 43; Figures 4-10), the base is provided with a first terminal (24), the battery pack is provided with a second terminal (14) matched with the first terminal and the sealing member surrounds the second terminal, wherein the second terminal achieves electrical connection with first terminal (paragraphs 23-24 and 39-43; Figures 4-10).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to utilize the battery of Iwamoto et al. to power the electrically started gasoline engine of Breitenstein in order to provide power in a removable manner thus allowing for easy repairs (paragraph 7).

Claims 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Breitenstein (WO 2016/065128) and Iwamoto et al. (US 2014/0178738), as applied to claim 22 above, and further in view of Li (CN 202749939).

Regarding claims 22-24, Breitenstein teaches an engine (100) having a motor (116) and a motor mounting portion (Figures 3-4), where the motor mounting portion defines a motor accommodating cavity (Figure 4), the motor having a first end for outputting torque and a second end opposite the first end (paragraphs 26-27), a portion of the first end being mounted in the motor accommodating cavity (instant claim 22) (Figure 3), where the second end of the motor has a plurality of exhaust holes extending outward / circumferentially (paragraphs 23 and 26-27; Figures 3-4), where a waterproof cover has a plurality of connected openings for said exhaust holes (instant claim 24) (Figures 3-4), but fails to teach a waterproof jacket of the specified structure.
Li teaches a structure for mounting a waterproof and dustproof cover for an electric motor (paragraphs 4-6; Figure 1), where the structure comprises an electric motor body (1) and a waterproof and dustproof cover (2, 4, 6, & 9; Figure 1) covering same (corresponds to instant claim 22), and an o-shaped groove is provided in a lower portion of the electric motor body and a lower end portion of the waterproof and dustproof cover and an o-shaped sealing ring (5) in the o-shaped groove are pressed against each other to realize sealing and fastening (corresponds to instant claim 23) (paragraphs 4-6 and 9; Figure 1), and where a portion of the waterproof dust proof jacket includes an elastic material (4) being sleeved outside the motor mounting portion via elastic deformation (instant claim 25)(paragraphs 5-6 and 9; Figure 1).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to incorporate the concept of utilizing a waterproof and dustproof cover of Li to the engine of Breitenstein in order to greatly prolong the service life of the motor and engine (paragraph 8).

Regarding claim 26, the Examiner notes that the limitation “formed as a continuous element” is a product-by-process limitation.  The product-by-limitation of claim 26 is not given patentable weight since the courts have held that patentability is based on a product itself, even if the prior art product is made by a different process (MPEP 2113).  Moreover, a product-by-process limitation is held to be obvious if the product is similar to a prior art product (MPEP 2113).  Claim 26 as written does not distinguish the product of the instant application from the product of the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE LOUISE ROE whose telephone number is (571)272-9809. The examiner can normally be reached alternating Mondays-Tuesdays 8am-2pm and alternating Thursdays-Fridays 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.R/               Examiner, Art Unit 1724                                                                                                                                                                                         
/STEWART A FRASER/            Primary Examiner, Art Unit 1724